29 So. 3d 1237 (2010)
In re The Minors Donnisha Le'Jah WILLIAMS and Ronnishaia Tatyana Thomas.
[In re Motion to Recuse].
No. 2010-OC-0023.
Supreme Court of Louisiana.
March 5, 2010.
*1238 PER CURIAM.[*]
This matter arises from a motion filed by a litigant in an appeal seeking to recuse all judges of the Court of Appeal, First Circuit. The judges of that court issued an order declining to voluntarily recuse themselves and transferring the matter to this court for "further processing or consideration, including the rendering of any necessary orders." Attached to the order was a certified copy of the original motion to recuse. Acting pursuant to the authority provided by La. Const. Art. V, § 5(5), we filed this order and motion into the records of this court for consideration on the merits.
Having considered the motion to recuse on the merits, we find it does not set forth affirmative allegations of fact stating valid grounds for recusation. In particular, the allegations of the bias or prejudice presented by the mover are not of an extrajudicial nature as would warrant recusal. See State v. Williams, 601 So. 2d 1374 (La. 1992).
Accordingly, the motion to recuse all judges of the Court of Appeal, First Circuit is denied, and the case is remanded to the court of appeal for further proceedings.
NOTES
[*]  Chief Justice Kimball not participating in this opinion.